DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,5,8-11,13-14,16,26-27,30-31,34-35,50,57,62-64,67-69,72-74,78-79,85,122-134,137-152 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art Wawrousek et al (US 9,788,600) fails to teach either alone or in any combination, a helmet’s liner that includes a pad comprising expandable material formed into an initial three-dimensional configuration and subsequently expanded to an expanded three-dimensional configuration which is a scaled-up version of the initial three-dimensional configuration and is thicker than the helmet’s shell.
It is alleged that Wawrousek is focused on customized footwear having structures designed based on users’ input parameters and performance metrics and does not disclose any part such helmets which would include its structure, let alone any liners of such helmets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 4/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/863900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0113267 A1 pertains to helmet – including liner however fails to cure the deficiency of the above prior art; also see US 2014/0201889 A1 which pertains to system and method for custom forming a protective helmet for a customer’s head. Also see US 20140208486 A1 – helmet with pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743